DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner of your application in the PTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Brian Whiteman, Art Unit 1635.
Election/Restrictions
Applicant’s election without traverse of Group V (claim 10) and shRNA against the CD133 gene as species in the reply filed on 3/23/22 is acknowledged.
Upon further consideration, the non-elected species in claim 10 are rejoined with the elected species and examined.
Claims 1-9 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/23/22.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.






Claim Objections
Claim 10 is objected to because of the following informalities:  there should be a between the words “agentin”, “CD133geneto” and “CD133gene”.  Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: Page 20 contains a paragraph to indicate that color drawings were filed.  The petition for color drawings was denied on 4/26/21.  It appears that applicant provided black and white drawings to replace the color drawings.  
Appropriate correction is required.

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  See page 25.


Drawings
The drawings were received on 6/28/21.  These drawings are acceptable.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claimed invention embraces an inhibitor against CD133 gene or a vector comprising the inhibitor to treat or prevent resistance to an EGFR-targeting agent in colon cancer.  The inhibitor is limited to an antisense oligonucleotide, siRNA, shRNA, miRNA against the CD133 gene.  These inhibitors comprise a sequence that is complementary a nucleotide sequence of a region of the CD133 gene.  The inhibitor may be a nucleic acid molecule prepared to inhibit the expression of the CD133 gene consisting of SEQ ID NO: 1.  Page 25 provides CD133 siRNA and a shRNA sequence (SEQ ID NO: 3) knocking down CD133 expression.
A search of the prior art does not disclose any miRNA that meets the structural and functional limitations of the claimed invention.  Applicant generically contemplates miRNA as an inhibitor.
While it is acknowledged that a skilled artisan could envision siRNA (shRNA) or an antisense oligonucleotide meeting the structural and functional limitations of the inhibitor.  This does not provide written support for a miRNA.  A skilled artisan understands that miRNA expression varies depending on the type of cell.  Furthermore, the miRNA could be expressed in colon cancer, but the skilled artisan would have to further determine if the miRNA comprising a sequence that is complementary to CD133 gene and further experiment to determine if it is a biomarker or has a therapeutic property that would meet the functional limitation of the claimed invention (treating or preventing resistance to an EGFR-targeting agent in colon cancer).
With respect to preventing resistance to an EGFR-targeting agent in colon cancer, the CD133 expression level is higher than that of the normal control sample it can be determined that a patient has resistance to an EGFR-targeting agent (page 12).  The subject embraces a subject who has colon cancer or does not have colon cancer. CD133 is highly expressed in cancer cells with resistance to an EGFR-targeting agent.  The applicant contemplates the method of preventing in a genus of subjects, but does not describe the method steps to carry out the claimed method.  If CD133 is expressed at a certain level than resistance has already occurred and preventing resistance is not possible.  The applicant does not provide method steps for how to identify a subject that is susceptible to resistance to an EGFR-targeting agent in colon cancer before it has already happened.  There is no description for what CD133 expression level has to be observed for the skilled artisan to determine that the subject has to be administered the inhibitor. Note that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species.  A “representative number of species” means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  See Enzo Biochem., 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). See also MPEP §2163.
In view of the foregoing, it is clear that the instant specification fails to convey that the inventors had possession of the genus of inhibitors or a method of preventing as claimed in claim 10 as of the effective filing date sought in the instant case. 

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

The claimed invention embraces making an inhibitor against a CD133 gene to a subject to treat or prevent resistance to an EGFR-targeting agent in colon cancer in a subject, wherein the inhibitor an antisense oligonucleotide, siRNA, shRNA, or miRNA against the CD133 gene or a vector comprising the inhibitor.  The broadest reasonable interpretation of the term ‘subject’ embraces a subject having colon cancer or not having colon cancer.
The applicant contemplates the inhibitors and provides CD133 siRNA and shRNA.  The applicant does not provide a working example of the claimed method.  Applicant provided cell line (liver and colon cancer HCT116) experiments to show that in colon cancer line, CD133-containing microvesicles are involved in transport of the KRAS oncogenic protein to induce gefitinib to adjacent cells (page 28).  
In view of the specification it appears that applicant is trying to extrapolate to treating or preventing resistance to anti-EGFR agent (e.g., gefitinib) in colon cancer comprising administering to a subject having colon cancer an antisense oligonucleotide, siRNA or shRNA against the CD133 gene or a vector comprising these inhibitors.
However, the specification does not provide enablement for treating or preventing resistance to a genus of EGFR-targeting agent in colon cancer or the inhibitor comprises an miRNA against the CD133 gene.
While the skilled artisan can make antisense oligonucleotide, siRNA, or shRNA comprising a sequence that is complementary to the CD133 gene, this does not provide enablement for miRNA against the CD133 gene.  The applicant generically contemplates miRNA, but does not teach any miRNA that could be used in the method.  The prior art does not teach any miRNA that could be used in the method.  Even if the skilled artisan could determine a miRNA against CD133, in view of the lack of teaching in the specification for using miRNA, the skilled artisan would have to experiment with the miRNA to determine if it is a biomarker or has therapeutic or prophylactic effect.  This would indicate the skilled artisan was not enabled for this embodiment.  See MPEP 2164.05(a) The specification must be enabling as of the filing date.
With respect to the genus of EGFR-targeting agents in colon cancer, the specification does not provide enablement for treating or preventing resistance to a genus of EGFR-targeting agents.  The specification contemplates the method and provides workings examples with one agent (gefitinib).  
It appears that the skilled artisan could not reasonably extrapolate from the working examples to practicing the claimed method without an undue amount of experimentation.  The prior art teaches it was tempting to speculate that CD133 is associated with resistance against irreversible ErbB drugs (See Grunt et al. Am J Cancer Res 2015, 5: 560-574).  “Unexpectedly, however, genetic knockdown of CD133 failed to reestablish sensitivity in CD133+ cells (page 570).”  “This data suggests that yet unidentified accessory factors have been co-selected during enrichment of CD133+ cells may confer ErB drug resistance (page 570).”  
In addition, the skilled artisan would possess the knowledge EGFR-targeting agents are well known in the prior art for treating colon cancer and resistant to the agent can developed.  See Grunt et al., supra.  Furthermore, even though anti-cancer agents target EGFR, the agents can have a different mechanism of action.  In addition, one colon cancer cell line can result in observing a different result then another colon cancer cell line (Grunt, pages 570-571).  Grunt teaches, ‘’…, knockdown of CD133 or CD26 did not affect short-term growth of HCT116 cells, and both cell-populations were equally resistant to various targeted drugs except irreversible Erb inhibitors, which blocked growth and ERK1/2 phosphorylation in CD133- cells more efficiently than in CD133+ cells (page 560).”  The skilled artisan would possess the knowledge that gefitinib is a reversible EGFR tyrosine kinase inhibitor.  Grunt et al. used the same colon cancer cell line as the applicant’s working examples and observed a different result for resistance to an EGFR-targeting agents.  In view of the prior art and limited teaching in the specification, the unpredictability of anti-EGFR agents in colon cancer cells shows that the skilled artisan couldn’t reasonably extrapolate from the teachings in the specification to practicing the claimed invention without an undue amount of experimentation.
Furthermore, other than the applicant contemplating making and using miRNA or preventing resistance to an EGFR-targeting agent in colon cancer in a subject, the specification of the application does not disclose how to make and use the claimed invention.  See Genentech Inc. v. Novo Nordisk A/S (CAFC) 42 USPQ2d 1001 clearly states: "Patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable. See Brenner v. Manson, 383 U.S. 519, 536, 148 USPQ 689, 696 (1966) (stating, in context of the utility requirement, that "a patent is not a hunting license.  It is not a reward for the search, but compensation for its successful conclusion.") Tossing out the mere germ of an idea does not constitute enabling disclosure.  While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention."  Applicant cannot rely on the knowledge of one skilled in the art to supply information on the novel aspects of the claimed invention.  Thus, in view of the reasons set forth above, it would take an undue amount of experimentation for one of skill in the art to practice the claimed invention.   

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the same" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  The limitation does not indicate the metes and bounds of what is being claimed.  Suggest amending the limitation to recite a vector comprising the inhibitor.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Orden et al. (US 2010/0040637).
NOTE: the broadest reasonable interpretation of the method embraces administering a CD133 siRNA to a subject.  The subject does not have to have colon cancer or the subject can have colon cancer.  If the subject has colon cancer, the subject does not have to be resistant to an EGFR-targeting agent in colon cancer because the method embraces preventing which would indicate that the subject does not have colon cancer or the colon cancer is not yet resistant to an EGFR targeting agent.
Orden et al. teach administering CD133 siRNA to a subject having colon cancer.  See pages 27-29 and 63-64.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635